Citation Nr: 0315281	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased initial disability rating for 
fibromyalgia, evaluated as 10 percent disabling from 
September 7, 1999 to August 21, 2000.

3.  Entitlement to an increased initial disability rating for 
fibromyalgia, evaluated as  20 percent disabling from August 
22, 2000.

4.  Entitlement to an increased initial disability rating 
hiatal hernia with acid reflux disease, evaluated as 10 
percent disabling.

5.  Entitlement to an earlier effective date for the award of 
a total disability rating based on individual unemployability 
due to service-connected disabilities.

6.  Entitlement to an earlier effective date for the award of 
basic eligibility for Dependents' Educational Assistance 
under chapter 35, title 38, United States Code.

REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to 
September 1969.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In September 2002, the Board issued a decision on appeal 
denying the veteran's claims of entitlement to increased 
disability ratings for service-connected PTSD, fibromyalgia 
and hiatal hernia.  In addition, the Board granted service 
connection for bilateral knee disorders.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In January 2003, 
counsel for the veteran and the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court dated January 14, 
2003 granted the motion and vacated that part of the Board's 
September 2002 decision which denied increased ratings for 
the PTSD, fibromyalgia and hiatal hernia disabilities.  The 
case was remanded to the Board.

The Board has an obligation to assess its jurisdiction.  See 
Marsh v. West, 11 Vet. App. 468, 470-72 (1998).  Accordingly, 
the Board will recapitulate which issues are currently in 
appellate status.

Issues currently before the Board

As indicated above, issues 1-4 listed above were remanded by 
the Court. 

In an October 2001 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU) and assigned an 
effective date of December 23, 2000.  The RO also granted 
basic eligibility to Dependents' Educational Assistance under 
Chapter 35 of Title 38, United States Code, also effective 
December 23, 2000.  The record shows that veteran through his 
attorney filed a notice of disagreement (NOD) in April 2002 
as to the effective dates assigned for the grant of TDIU and 
Chapter 35 education benefits.  Following issuance of a 
statement of the case addressing these issues in June 2002, 
the representative filed a timely Form 9 dated June 28, 2002 
perfecting an appeal to the Board as to these additional 
issues.  Because the veteran's claim folder had previously 
been transferred to the Board, the Board was unaware that 
these two issues were in appellate status at the time of its 
September 2002 decision.   

Because the Board believes that these two issues are subject 
to the same problems identified in the joint motion for 
remand, these issues will remanded as set forth below.

Issues not on appeal

In the April 2002 NOD referred to above, which specifically 
referenced "an October 29, 2001 Lincoln, Nebraska VA 
Regional Office rating decision", the veteran through his 
attorney referenced a number of issues involving service 
connection, specifically service connection for a back 
condition, cardiovascular condition, urinary tract condition, 
bilateral lower extremity weakness, a skin condition, 
numbness and tingling of the toes and fingers, esophageal 
reflux disease, arthritis of the knees and a bilateral knee 
condition [issues 5-13 listed in the NOD].

However, those issues were not in fact adjudicated by the RO 
in October 2001 and were not referenced in the October 2001 
rating decision.  Therefore, the April 2002 NOD cannot serve 
to initiate an appeal of those claims, nor can the 
substantive appeal filed on behalf of the veteran in June 
2002.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200 et seq. (2002).

As noted in the Board's September 2002 decision, those 
service connection claims were adjudicated by the RO in an 
April 1999 rating decision.  Later in April, the veteran 
through his representative at the time filed a NOD and the RO 
issued a statement of the case (SOC) in September 1999.  The 
veteran was furnished a copy of the SOC, with a VA Form 9 and 
instructions attached; his representative at the time also 
received a copy.  A substantive appeal was not received at 
the RO.
As the Board noted in its September 2002 decision, those 
issues are accordingly not in appellate status.

The Board additionally observes that service connection for a 
bilateral knee disorder claim was granted by the Board in its 
September 2002 decision.
In an October 2002 rating decision that implemented the 
Board's grant of service connection, the RO assigned 10 
percent disability ratings for degenerative joint disease of 
both knees under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
effective from November 27, 1998.  The Board is not aware of 
any claim or notice of disagreement challenging the 
disability ratings or effective dates assigned for the right 
and left knee disorders having been filed by either the 
veteran or his representative in response to the  Cf. 
Grantham v. Brown, 114 F.3d 1156 (1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level and/or the effective date assigned for 
the disability].

A claim seeking an earlier effective date for the award of a 
50 percent rating for the veteran's service PTSD was referred 
by the Board to the RO for appropriate action in its now-
vacated September 2002 decision.  The record shows that the 
RO adjudicated this claim in the rating decision in October 
2002.  The Board is not aware that a NOD has been filed with 
respect to that decision, and therefore it will not further 
address the matter.


REMAND

The VCAA

The Court's Order of January 2003 in essence adopted the 
Joint Motion for Remand, which determined that the Board's 
decision of September 2002 did not contain adequate reasons 
and bases to support its conclusion that VA provided adequate 
notice of the information and evidence necessary to 
substantiate the veteran's claims pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107].  Specifically, the Court found 
no support for the Board's analysis that the various claims-
processing documents in the claims file, such as rating 
decisions, SOCs, development letters and the like satisfied 
the notice requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) [when VA receives 
substantially complete application for benefits, it has an 
obligation to notify claimant of any information and medical 
or lay evidence necessary to substantiate the claim].  

After having reviewed the veteran's VA claims folder, and to 
ensure compliance with the Court's Order, the Board believes 
that a remand to the RO is necessary.
The Board cannot quarrel with the Joint Motion, as adopted by 
the Court, which in essence found that the notice 
requirements of the VCAA had not been satisfied.

The Board notes further that a recent decision of the United 
States Court of Appeals for the Federal Circuit held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  See Disabled American Veterans et al. v. 
Secretary of Veterans Affairs, Case Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003) (the DAV decision).  Thus, if 
the record contains a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the RO because the record does not show that he was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.  

The DAV decision also made it clear that under the VCAA, 
claimants have a full year under the law to respond to any 
requests for evidence or information in support of their 
claims, as provided by 38 U.S.C. § 5103(a) & (b).  In view of 
the Federal Circuit's decision, the Board will remand this 
case to ensure full and complete compliance with these 
requirements.

Additional evidentiary development

In addition to providing adequate notice and assistance under 
the VCAA, the Board finds that additional development of the 
issues on appeal is required in order to properly adjudicate 
the veteran's claims.  Specifically, the Board notes the 
record indicates that the veteran was awarded disability 
benefits by the Social Security Administration (SSA).  As 
part of VCAA compliance, the RO should obtain records 
pertaining to the veteran's claimed disabilities from the 
SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight to such evidence 
in determining whether to award or deny VA disability 
compensation benefits].

Accordingly, for the reasons set forth above, this case is 
REMANDED to the RO for the following development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency that pertain to a claim for 
disability benefits made by the veteran.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claims on 
appeal and the evidence, if any, that the 
RO will obtain for him.  The RO should 
also provide notice of his right to 
submit any requested information or 
evidence within a year of the date he was 
notified of the need to submit any 
requested information or evidence.

3.  Thereafter, the RO should 
readjudicate the issues on appeal, with 
consideration of all evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative a supplemental 
statement of the case and allow an 
appropriate period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


